We further note that this court has not been furnished with *521the minutes of the hearing held on or about April 8, 1985 before the local agency concerning the petitioner’s application for a certificate of eviction because the transcript cannot be located. However, we need not order a reconstruction hearing because the petitioner does not dispute the essential facts that were adduced at that proceeding.
The other contentions raised by the petitioner have been considered and are found to be without merit. Thompson, J. P., Lawrence, Eiber and Balletta, JJ., concur.